08/23/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0389



                              No. DA 22-0389

KELLY DEAN WORTHAN,

                 Petitioner and Appellant,
           v.

STATE OF MONTANA,

                 Respondent and Appellee.

            ORDER GRANTING APPELLANT EXTENSION


       On Appeal from the Montana Twenty-First Judicial District Court,
          Ravalli County, the Honorable Jennifer B. Lint, Presiding


GOOD CAUSE APPEARING, Appellant, Kelly Worthan’s Motion for Extension
until October 1, 2022, in the above-entitled matter is GRANTED.


Date                                         Justice of the Montana Supreme Court




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         August 23 2022